The opinion of the court was delivered by
BURCH,
J.: The proceeding was one for the enforcement of an attorney’s lien on funds in the hands of the clerk of the district court, recovered by the defendant in the case of *165Stramel v. Hawes, 97 Kan. 120, 154 Pac. 232. After a hearing the lien was sustained. A motion for a new trial was filed, and because it was suggested that the district judge was prejudiced, the motion for a new trial was heard by a judge pro tem. The matter was practically retried, and the motion for a new trial was overruled. The chief contention of the appellant is that the employment was covered by a written contract in which the lien claimant’s compensation was fixed. The evidence, which need not be recited, failed to. sustain the contention. There is nothing else in the case, and the judgment of the district court is affirmed.